Citation Nr: 1529921	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-28 023	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for cardiovascular disorders, to include hypertension, residuals of myocardial infarction, atrial fibrillation, angina, right branch bundle block, systolic ejection murmur, and coronary artery disease.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active military service in the U.S. Army from October 1979 to February 1983.  He also had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard between October 1997 and June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded this matter for further development in February 2011, October 2012, August 2013, and May 2014.  In May 2014, the Board found that there had not been substantial compliance with the Board's August 2013 remand directives and that a remand for corrective action was required.  See Stegall v. West, 11 Vet. App. 268, 271 (1992).  Unfortunately, for reasons set forth below, the Board finds that there has not been substantial compliance with the Board's May 2014 remand and another remand is necessary.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a cardiovascular disorder, to include hypertension, residuals of myocardial infarction, atrial fibrillation, angina, right branch bundle block, systolic ejection murmur, and coronary artery disease.  He has contended that a systolic murmur, which was noted during service in March 1979, was the onset of his currently diagnosed cardiovascular disorders.  He claimed that hypertension had its onset in 1999 when it was originally diagnosed during his National Guard service.  He also claims that the later diagnosed heart disabilities are in turn related to his hypertension.  Additionally, he has contended that he suffered myocardial infarctions during his National Guard service, including in December 1999 and February 2004.  

The Board notes that while it is clear that the Veteran suffered a myocardial infarction in December 1999, the record shows that he was not in an official duty status - active duty, ACDUTRA, or INACDUTRA with the National Guard at that time.  With regard to February 2004, however, the record reflects that the Veteran served on inactive duty for training (INACDUTRA) from February 7 - 8, 2004, and that he experienced chest pain at that time.  In that regard, a Leave and Earning Statement shows that he was assigned a status of "22" for drill dates on February 7, 2004, and February 8, 2004.  Further, the applicable laws and regulations provide that service connection is warranted for injury only incurred or aggravated during a period of INACDUTRA and injuries include acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a).  

As noted above, this matter has been remanded several times for additional development, as well as to take corrective action based on a prior remands.  At this point, it appears that there is still one additional corrective action that must be taken prior to the Board rendering a decision.  In that regard, in the May 2014 remand, the Board found that there had not been substantial compliance with the prior remand of August 2013, because in a November 2013 VA examination, the examiner failed to address whether hospitalization for chest pains in February 2004 reflect that the Veteran had a myocardial infarction at that time, or whether these symptoms were manifestations of subsequent myocardial infarctions.  See Stegall v. West, supra.  In May 2014, the Board directed that the record be referred to the examiner who completed the November 2013 opinion or, if unavailable or the examiner determines that an opinion cannot be provided without another examination, the Veteran must be scheduled for a new examination.  The Board further directed that the examiner was to provide an opinion as to whether the Veteran experienced a myocardial infarction on February 8, 2004, and if so, the examiner was to identify any residuals.  The examiner was also directed to specifically address the Veteran's complaints of and treatment for chest pains in February 2004.  

Review of the record shows that in August 2014, the VA examiner provided an addendum opinion noting the question of whether the Veteran experienced a myocardial infarction on February 8, 2004, and providing an answer of "[t]his particular date is unknown from available medical record.  However a myocardial infarction was documented for 22 Dec 1999".  The Board finds this answer to be inadequate as it does not provide any rationale for the opinion that the date of February 8, 2004 was "unknown from available medical record".  In that regard, there are several documents of record (including medical records, service personnel records, and lay statements) dated in February 2004, which basically show that the Veteran reported for drill duty or inactive duty for training (INACDUTRA) on February 7, 2004, and, upon reporting for drill duty, experienced chest pain, was taken to a hospital by a fellow service member, was admitted for 24 hours for observation, and then released the next day.  The pertinent documents related to the events on February 7th and 8th, 2004 include, but are not limited to, a Statement of Medical Examination and Duty Status (DA Form 2173); medical progress notes from a physician at Nellis AFB; an abnormal ECG (that is undated, but was apparently taken in February 2004 and also notes that the Veteran was 50 years old at that time); Sworn Statements (DA Form 2823) from the Veteran and a fellow service member; a Physical Profile (DA Form 3349); and an Individual Sick Slip (DD Form 689).  In light of these records, it is unclear from the 2014 VA examiner's response of "unknown from available medical record" whether the examiner had reviewed these pertinent medical (and other) records from February 7 - 8, 2004, as there was no rationale provided, and, in addition, the examiner did not (as was directed in the May 2014 remand) specifically address the Veteran's documented complaints of and treatment for chest pains in February 2004.  

Although further delay is regrettable, the Board finds that an adequate medical opinion must be obtained (or an explanation provided if this is not feasible) in order to address the Veteran's complaints of and treatment for chest pains in February 2004.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Finally, by failing to ensure that an adequate opinion was obtained, there was not substantial compliance with the Board's May 2014 remand directives.  See Stegall v. West, supra. 

Accordingly, the case is REMANDED for the following action:

1. Refer the complete record to the VA examiner who completed the August 2014 addendum opinion.  The examiner must specify in the report that the record was reviewed, to specifically include noting that the medial records (as noted above) from February 7 - 8, 2004 were reviewed.  If the August 2014 examiner is unavailable or determines that an opinion cannot be provided without another examination, the Veteran must be scheduled for a new examination. 

Based on the findings of the review of the medical evidence of record, as well as the Veteran's statements, the examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran experienced a myocardial infarction (or cardiac arrest) on February 8, 2004?  If so, the examiner must identify any residuals.  

Even if the answer to the foregoing question is negative, the examiner must specifically address the Veteran's complaints of and treatment for chest pains in February 2004 in rendering an explanation/rationale for the negative opinion.  Likewise, a complete rationale must be provided for all opinions rendered.  

If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician. 

2. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

3. Once the above actions have been completed, re-adjudicate the Veteran's claim on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

